EXHIBIT 10.1

 

RESTRICTED STOCK AWARD

 

Name: Dave Schaeffer

Cogent Communications Holdings, Inc.

Grant Date: May 3, 2017

2017 Incentive Award Plan (the “Plan”)

 

1.             Grant:  Effective as of the Grant Date specified above you have
been granted 84,000 (eighty-four thousand) Shares (“Time Vesting Shares”) and up
to 105,000 (one hundred five thousand) performance-vesting Shares of (the
“Performance Vesting Shares” and along with the Time Vesting Shares the
“Restricted Shares”) of Cogent Communications Holdings, Inc. (the “Company”)
subject to the vesting requirements described below.  Defined terms used but not
otherwise defined herein will have the meaning set forth in the Plan.

 

2.             Normal Vesting:  You will become vested in 7,000 of the Time
Vesting Shares on January 1, 2020 and in an additional 7,000 of the Time Vesting
Shares on the first day of each month thereafter, with vesting full vesting of
84,000 Time Vesting Shares completed on December 1, 2020.  The Performance
Vesting Shares shall vest on January 1, 2021 only if the Company’s total
shareholder return (“TSR”) for the performance period beginning April 1, 2017
through December 31, 2020 (the “Performance Period”) is positive.  If Company’s
TSR is positive, then the number of Performance Vesting Shares that will be
vested is determined by dividing the Company’s TSR by the TSR of the Nasdaq
Telecommunications Index (“NTI”) for the Performance Period and multiplying that
percentage by 84,000 (the target number of Performance Vesting Shares);
provided, however that the number of Performance Vesting Shares that will vest
shall not exceed 105,000 Shares.  If the Company’s TSR for the Performance
Period is zero or negative then no Performance Vesting Shares will vest.   Any
Performance Vesting Shares which do not vest at the end of the Performance
Period will be forfeited and cancelled.  TSR is calculated by comparing an
amount invested in the Company to the same amount invested in the NTI at the
beginning of the performance period with all dividends reinvested during the
performance.  In calculating the TSR the average stock price of the Company’s
stock in the 20 trading days prior to the measurement date shall be used.

 

3.             Accelerated Vesting:  Notwithstanding Section 2, vesting in the
Restricted Shares upon the following events will be treated as follows:

 

(a)           Upon the termination of your employment by reason of death, or
disability you will fully vest in all unvested Time Vesting Shares and 84,000 of
Performance Vesting Shares.  Upon termination of your employment due to
retirement you will fully vest in all Time Vesting Shares and upon expiration of
the Performance Period you will vest in any Performance Vesting Shares in
accordance with Section 2 based on actual performance through and at the end of
the Performance Period.

 

(b)           If your employment is terminated entitling you to severance under
the terms of your employment agreement either prior to a Change in Control or
more than six months after a Change in Control, then you will vest in (i) the
number of Time Vested Shares you would have vested in had you remained employed
during the severance period, which is the number of months used to calculate
severance under your employment agreement( e.g. 6 months or 12 months) and
(ii) at the end of the Performance Period you will vest in the number of
Performance Vesting Shares that vest in accordance with Section 2 above based on
actual performance through and at the end of the Performance Period, but
pro-rated based on the

 

--------------------------------------------------------------------------------


 

number of days elapsed from the beginning of the Performance Period through the
last day of your severance period.

 

(c)           Immediately prior to a Change in Control the Performance Period
will end and the number of Performance Vesting Shares in which you will be
eligible to vest in will be determined based on TSR through such date provided
you remain employed through January 1, 2021; provided, however, you will be
fully vested in such number of Performance Vesting Shares (i) if during the six
months following the Change of Control the Company terminates your employment
without cause (as defined in your employment agreement with the Company) or you
terminate your employment for Good Reason (as defined in your employment
agreement with the Company) or (ii) as otherwise provided in Section 3(a) above
treating the Performance Vesting Shares which vest under the provisions of this
Section 3(c) as Time Vesting Shares for such purposes.

 

4.             Nontransferable:  The Restricted Shares or any interest or right
therein or part thereof may not be disposed of by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), until vested, and any attempted disposition
prior thereto shall be null and void and of no effect.  The foregoing
notwithstanding, transfers of the Restricted Shares may be permitted for estate
planning purposes with the prior written consent of the Committee and subject in
each case to the provisions of the Plan and the same restrictions and forfeiture
provisions under this Agreement that the Restricted Shares had in your hands.

 

5.             Dividends/Voting:  You will be entitled to vote the Restricted
Shares.  However, you will only be entitled to receive any dividends that are
paid on shares of the Restricted Shares once they are vested.  Any dividends
paid on unvested Restricted Shares shall be held by the Company, without
interest thereon and paid to you at the time the Restricted Shares on which such
dividends were paid vest.

 

6.             Certificates:  The Company shall cause the Restricted Shares to
be issued and a stock certificate or certificates representing the Restricted
Shares to be registered in your name or held in book entry form, but if a stock
certificate or certificates are issued, they shall be delivered to, and held in
custody by the Company until the shares of Restricted Shares vest.  You agree to
give to the Company a stock power for all unvested Restricted Shares.  If
issued, each such certificate will bear such legends as the Company may
determine.

 

7.             No Other Rights:  The grant of Restricted Shares under the Plan
is a one-time benefit and does not create any contractual or other right to
receive an award of Restricted Shares or benefits in lieu of Restricted Shares
in the future.  Future awards of Restricted Shares, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of the
award, the number of shares and vesting provisions.  The grant of Restricted
Shares under the Plan does not entitle you to any rights to remain employed with
the Company, nor does it constitute a contract of employment.

 

8.             Miscellaneous:  The shares of Restricted Shares are granted under
and governed by the terms and conditions of the Plan, as may be amended from
time to time.  Defined terms used herein shall have the meaning set forth in the
Plan, unless otherwise defined herein.

 

9.             280G:  Notwithstanding anything in this Agreement to the
contrary, if the acceleration of vesting and any other payments to be made you
(a “Payment”) would (i) constitute a “parachute

 

2

--------------------------------------------------------------------------------


 

payment” under Section 280G of the Code and (ii) but for this Section 9 be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then either (A) such Payments shall be reduced to the maximum amount that
could be paid to you without any portion of the Payment (after reduction) being
subject to the Excise Tax, or (B) the entire Payment, shall be paid if after
taking into account all applicable federal, state and local taxes and the Excise
Tax would provide a more favorable net after tax benefit to you (i.e., because
the after tax proceeds to you of the reduced Payments and other benefits under
this Agreement would exceed the after tax proceeds to you of Payments in the
absence of any reduction, taking into account the Excise Tax applicable to such
Payments).  If a reduction in a Payment is to be made under clause (ii)(A), then
the reduction will be made as determined by the Company in a manner that results
in your retaining the largest amounts of Payments which are payable in cash or
equity at or as close to the event giving rise to the change in control as
possible, such as by first reducing your rights to any Payments that are
contingent upon the occurrence of later events (such as severance).   Any
determination of whether any portion of the Payments constitutes a “parachute
payment” within the meaning of Section 280G(b) of the Code,   shall be made by 
a nationally recognized accounting firm selected by the Company, which may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  In no event will the Company or any
stockholder be liable to Executive for any amounts not paid as a result of the
operation of this Section 9.

 

Cogent Communications Holdings, Inc.

 

 

By:

 

 

 

Robert Beury on behalf of the Board of Directors and the Compensation Committee

 

3

--------------------------------------------------------------------------------